940 N.E.2d 1157 (2011)
Mary GRUNDY, respondent,
v.
LINCOLN PARK ZOO et al. (Lincoln Park Zoological Society, petitioner).
No. 111560.
Supreme Court of Illinois.
January 26, 2011.
Petition for leave to appeal or appeal as a matter of right denied.
*1158 In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Grundy v. Lincoln Park Zoological Society, case No. 1-10-2686 (11/05/10), denying the application for leave to appeal. The appellate court is directed to allow the application for leave to appeal and answer the certified questions under Rule 308.